Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claims 1,2,5-9,11,20 are amended
Claims 1-20 are pending
The rejection under 35 USC 112b is maintained
The rejection under 35 USC 112d is withdrawn
The rejection under 35 USC 101 is maintained.

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive of the reasons below.
Regarding the rejection under 35 USC 101, argues that the claimed invention is patent eligible because it integrates the ideas into a practical application.  (Applicant’s 9/26/22, p.11, “…traditional manner of manual loading and unloading has low work efficiency and consumes a lot of human and material resources, and achieving a technical effect that time-consuming caused by frequent and repeated fetching are avoided and the efficiency of material handling is improved. These are practical applications. Therefore, independent claim 1 is directed to statutory subject matter because it recites a technical solution in proving information push efficiency to address a technical problem, which satisfies the “significantly more” requirement.”).  The examiner respectfully disagrees.
MPEP 2106.04(d) explains Step 2A Prong Two, in which examiners evaluate the additional elements in the claim to determine whether they integrate the exception into a practical application of the exception.  Applicant’s claims associated with unloading and unloading of items (e.g. in a warehouse) describe a technique of directing temporarily storing material based on unprocessed orders.  (See e.g., claim 1).  Applicant’s claim appears to be an algorithm implemented by a generic computer.  The examiner cannot discern additional claimed elements that may constitute a practical application of an abstract idea.  To the extent that the invention improves the efficiency of a warehouse, the examiner does not doubt that strategically placing goods for easy order filling in a warehouse achieves an efficiency boost.  (See e.g. the Hun reference).  However, this does not appear to be an improvement to technology per se.  Organizing high demand items in a warehouse (or a living space or kitchen, etc) is a fundamental economic practice or arrangement of human activity that predates computing technology. 
	Regarding the rejection under 35 USC 102, Applicant argues “From the above, it can be seen that Silan Hun only discloses that order picking is defined as retrieving an appropriate number of products from the picking (or storage) area to fulfill customer orders. Orders are usually represented as SKU lists. Order picking can also be defined as the process of identifying, selecting, retrieving and accumulating customer order items. 55% of all operating costs in a typical warehouse can be attributed to order picking. In fact, Silan Hun only generally discloses the list of SKUs and the identification of customer orders. However, Silan Hun does not disclose the corresponding relationship among material identification, material and material box. Therefore, Sila Hun obviously fails to disclose the feature “acquiring a material identification; wherein a material identified by the material identification is stored in a material box corresponding to the material identification”, which is the distinctive feature a) of claim 1 of the present application.”  (Applicant’s 9/26/22 remarks, p.13).  The examiner respectfully disagrees.  
	The examiner notes that Hun discloses retrieval and identification of materials based on SKU.  The examiner respectfully suggests that materials in a warehouse are inherently packaged or contained in some manner such as boxes.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.  The examiner respectfully points out that a SKU coded item in a box is ubiquitous in the art.  
	Applicant also argues “On the contrary, in this application it is not necessary to predict whether there is a high demand for the material, but directly retrieve whether a certain material will be processed. Therefore, Silan Hun obviously fails to disclose the feature “upon an unprocessed order comprises the material identification, then querying whether there is an available temporary storage unit in a temporary storage shelf; and, triggering a temporary storage instruction when there is an available temporary storage unit in the temporary storage shelf; wherein the temporary storage instruction is used to instruct to perform a temporary storage behavior triggered according to the material identification on the temporary storage shelf.’’, which is the distinctive feature b) of claim | of the present application.”  (Applicant’s 9/26/22 remarks, p.14).  The examiner respectfully disagrees.
	The examiner notes that Hun discloses looking ahead at the demand for unfilled orders in making determination for stocking empty forwards slots in a warehouse pick environment.  (Hun, p.29, “Slot-based Dynamic Sub-Algorithm uses the initial allocation obtained from Initial Allocation Sub-Algorithm. In this algorithm, whenever slots become empty we look ahead next k orders and investigate the items in these orders in terms of total saving. Then, the selected item is replenished to the empty slots.”).  As Hun describes that order items are actually identified by SKU (See above), the examiner understands this to read on the limitation.  
	
	
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 are method claims that recite conditional statements.  (e.g., when CONDITION exists, then STEP occurs).  It is unclear what the scope of the claims are, because the recited steps need not actually be performed if they are conditional in nature.  The examiner notes that Applicant has amended the claims to recite the word “upon” rather than “when”.  However, this does not appear to change the conditional nature of the claim language.  That is upon can be interpreted as meaning “on the occasion of” which is likewise an conditional expression.  The examiner suggests positively reciting any conditional steps.  For example “upon an unprocessed order comprises the material identification” could be written as “determining an unprocessed order comprises the material identification.”  Applicant should positively recite determination of the conditions and occurrence of the method steps responsive to such determinations.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,12,20  the claimed invention is directed to an abstract idea without significantly more. The claims are directed to inventory management which is a mental process. Other than reciting a computer nothing in the claims precludes the steps from being performed mentally.  But for the computer the limitations on acquiring material identification, querying available temporary space, triggering temporary storage instruction is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further the above limitations related to inventory management stripped of the identified additional and insignificant elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.

Regarding the dependent claims, these claims are directed to limitations which serve to limit the inventory management steps.  The subject matter of claims 2/13 (remove low priority box), 3/14 (transfer low priority box to another area), 4/15 (priority is related to number of times box is demanded), 5 (detecting if box arrives in advance), 6/16 (fetch material from the box), 7/17 (fetch based on number of layers), 8/18 (store material box on temporary storage shelf), 9/19 (store items based on quantity needed in unprocessed order), 10 (assign order to operating terminal), 11 (remove box if no current unprocessed order comprises the material identification) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,6,8,12,16,18,20 are rejected under 35 U.S.C. 102a1 as being anticipated by Silan Hun, “ALGORITHMS FOR DYNAMIC FORWARD AREA ALLOCATION IN A WAREHOUSE”, 2003, https://core.ac.uk/download/pdf/11739956.pdf

Regarding Claim 1, Hun discloses
acquiring a material identification; wherein a material identified by the material identification is stored in a material box corresponding to the material identification; 
Kun is a paper studying forward area allocation algorithms in warehouses.  (Kun, abstract).  Kun discloses optimizing a warehouse to fulfill customer ordered SKUs.  (Kun, p.8, “Order picking is defined as the retrieval of the appropriate amounts of products from a pick (or storage) area to fulfill customer orders. Orders are usually represented as a list of SKU’s. Also order picking can be defined as the process of identifying,  selecting, retrieving and accumulating the items on customer orders. 55% of all operating costs in a typical warehouse could be attributed to order picking”).   The examiner understands a SKU marked product to entail a product packaged in a SKU encoded box.  

upon an unprocessed order comprises the material identification, then

Kun discloses that it is known to identify popular SKUs and put them in a specified warehouse zone.  (Kun, p.10, “An efficient approach to reduce the amount of time associated with order picking is to divide the warehouse into a forward area and a reserve area. Forward area is usually used to store items with the high forecasted demand in relatively small amounts  for minimizing the order picking time and for increasing responsiveness to customer demand. Forward area is sometimes called fast-pick or primary pick area. Figure 3.3 shows a typical forward pick area. Reserve area is used to replenish the forward area and to pick the items that are not assigned to the forward area. Reserve area generally holds the bulk storage and is sometimes called secondary pick area. Figure 3.4 represents a typical reserve area in a warehouse.”)  The examiner interprets a forward area to read on temporary storage.   The storage could be boxes on shelves.  (Kun, fig.3.3)

querying whether there is an available temporary storage unit in a temporary storage shelf; and
triggering a temporary storage instruction upon there is an available temporary storage unit in the temporary storage shelf; 
wherein the temporary storage instruction is used to instruct to perform a temporary storage behavior triggered according to the material identification on the temporary storage shelf.
Kun discloses determining item demand and placing in demand items in open slots in the forward pick area.  (Kun, pp.28-29, 

“. (Generate a forward area) 
1.1. Generate a forward pick area using the initial allocation data before picking 
the demanded items 
2. (Process orders and check the index) 
2.1. Start processing first order 
2.2.Increase order index by one 
2.3. Define the demanded items 
3. (Check the order index) 
 3.1. If the order index equals to definite order cycle, Go to Step 6 
4. (Check item) 
4.1. Check whether demanded item exists in forward slots or not 
4.2. If it does not exist, Return to Step 2 and process the next order
5. (Pick and Update)
 5.1. Pick the demanded item from the forward slots. 
 5.2. Update the remaining item volume in the forward area 
 5.3. Calculate the total empty slot 
 5.4. Return to Step 2 and process the next order 
6. (Make a decision) 
 6.1. Generate a set consisting of next k orders items 
 6.2. Calculate total saving of assigning each item to the empty slot 
 6.3. If all the savings are negative then empty slots remain empty 
 6.4. Select the item having the maximum total saving 
7. (Replenish and Update) 
 7.1. Replenish the selected item to the forward empty slot 
 7.2. Initialize the order index 
 7.3. Update item data 
 7.4. Return to Step 2 and process the next order”)

Regarding claim 6, Hun discloses the method of claim 1.

determining the number of the unprocessed orders comprising the material identification;
continuing to execute the querying whether there is an available temporary storage unit in the temporary storage shelf upon the determined number exceeds a preset number; and
triggering a fetching instruction upon the determined number does not exceed the preset number; wherein the fetching instruction is used to instruct to fetch a material corresponding to a material identification required by a current processing order from the material box.
“Slot-based Dynamic Sub-Algorithm uses the initial allocation obtained from 
Initial Allocation Sub-Algorithm. In this algorithm, whenever slots become empty we 
look ahead next k orders and investigate the items in these orders in terms of total 
saving. Then, the selected item is replenished to the empty slots.” (Hun, p.28)

Regarding claim 8, Hun discloses the method of claim 1.
wherein the temporary storage unit comprises a material box temporary storage unit and a material temporary storage unit, and the temporary storage instruction comprises a material box temporary storage instruction and a material temporary storage instruction; the triggering a temporary storage instruction upon there is an available temporary storage unit in the temporary storage shelf comprises at least one of:
triggering the material box temporary storage instruction upon there is an available material box temporary storage unit in the temporary storage shelf; wherein the material box temporary storage instruction is used to instruct to temporarily store a  material box corresponding to the material identification in the temporary storage shelf, and
triggering the material temporary storage instruction upon there is an available material temporary storage unit in the temporary storage shelf; wherein the material temporary storage instruction is used to instruct to temporarily store a material identified by the material identification in the temporary storage shelf.
See prior art rejection of claim 1.

Regarding Claims 12, 16,18
See prior art rejections of analogous claims 1,6,8


Regarding Claim 20
See prior art rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2,3,4,13,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Silan Hun, “ALGORITHMS FOR DYNAMIC FORWARD AREA ALLOCATION IN A WAREHOUSE”, 2003, https://core.ac.uk/download/pdf/11739956.pdf in view of Koke 20130275236


Regarding Claim 2, Hun discloses the method of claim 1.

Hun does not explicitly disclose

upon there is no available temporary storage unit in the temporary storage shelf, then
querying a respective corresponding comprehensive priority of each material box temporarily stored in the temporary storage shelf; and
triggering a first removal instruction; wherein the first removal instruction is used to instruct to remove a material box corresponding to a lowest comprehensive priority.
Koke is directed to a system for managing fresh food inventory.  (Koke, abstract).  Koke discloses that it is known for an inventory item to be removed if anticipated demand is not met, and the item will be replaced by a more popular item.  (Koke, para 0043, “In addition, the system may note that demand for certain food products is less than anticipated. In this case, the system may request that a food product be removed from the slicing machine and replaced with a more popular food product.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Hun with the removal of Koke with the motivation of satisfying demand.  Id.

Regarding Claim 3, Hun and Koke disclose the method of claim 2.
moving the material box corresponding to the lowest comprehensive priority to a transmission device according to the first removal instruction; 
wherein the transmission device is configured to transfer the material box from a current operating area to other operating area.
(Koke, para 0055, “It is envisioned that a fully automatic system could be used. This system could use robotics, conveyors or other means to select and load the food items from refrigerated storage onto the slicers. This management system could be adapted to also control this.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Hun with the removal of Koke with the motivation of satisfying demand.  (Koke, para 0043)

Regarding Claim 4, Hun and Koke disclose the method of claim 3.  

wherein the comprehensive priority is positively related to the number of times that a corresponding material box is demanded: the moving the material box corresponding to the lowest comprehensive priority to the transmission device comprises:
(Hun, p.13 “Generally, the algorithms that are developed for forward / reserve problem use 
some key statistics for each item such as flow and picks. Picks are measured by picklines per period and flow is measured in cubic-feet per period. These statistics can be forecasts or historical data. 
…Di : Demand in units / period”)


moving the material box corresponding to the minimum number of times of demands to the transmission device.
See prior art rejection of claim 2 regarding Koke.

Regarding Claims 13,14,15
See prior art rejections of analogous claims 2,3,4


Claims 5,9,10,19 are rejected under 35 U.S.C. 103 as being unpatentable over Silan Hun, “ALGORITHMS FOR DYNAMIC FORWARD AREA ALLOCATION IN A WAREHOUSE”, 2003, https://core.ac.uk/download/pdf/11739956.pdf in view of Hansel US8335585B2
Regarding Claim 5, Hun discloses the method of claim 1.

Hun does not explicitly disclose

wherein before the querying whether there is an available temporary storage unit in the temporary storage shelf, the method further comprises:
detecting whether the material box arrives at a current operating area in advance according to at least one of arrival time and arrival sequence of the material box; and
executing the querying whether there is an available temporary storage unit in the  temporary storage shelf upon the material box arrives at the current operating area in advance.
Hansel is directed to a warehouse managements system.  (Hansel, abstract).  Hansel discloses that it is known to transfer goods directly from an incoming goods area to satisfy need in an order picking area.  (Hansel, Col.3, lns.30-35, “According to the latter an outgoing goods order for types of articles is identified in the computer and data memory unit, and the storage and transport container containing the order-related item is supplied by the storage, control and monitoring device to the order picking area or a workstation of the order picking area to meet demand, preferably from the storage area, or in the case of additional demand is supplied via the conveying device from the incoming goods area at the same time as at least one order holding container indexed for the outgoing goods order. The surprising advance here is that in addition to the high availability of the article required by the order picking area from the storage area additional demand, for example in case of low stock levels, can be covered by stock in the incoming goods area by the direct allocation of the corresponding storage and transport containers. Furthermore, a continuous processing of the incoming goods parallel to the processing of outgoing goods, in particular to the order picking operation can be carried out, and in this way the incoming articles supplied to the goods distribution centre can be made ready without delay and without impairment of the order processing according to the incoming stock, which is subject to fluctuations over the course of a day. In this way the flexibility of working time and staff planning is increased by improved adaptability of the use of staff and also the availability of the stock is increased.  “).  The examiner interprets incoming goods area to read on a current operating area.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Hun with the current operating area of Hansel with the motivation of satisfying demand.  (Id.).  
To the extent that identifying incoming goods occurs prior to querying available space as claimed, this would be obvious to try.  The examiner notes that Hun discloses it is known to supply pickers with goods to fulfill orders identifying said goods.  Such goods could be in different locations.  (See rejection of claim 1).  Making a determination of available space to place the goods could occur before or after identifying the goods.  However, common sense would dictate making such determination after identifying the goods’ arrival.  Presumably, a finding suitable available space would logically follow the goods arrival or imminent arrival, given the dynamic nature of Hun.  One of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.  (e.g. finding suitable space for storage after identifying a need to store some specific goods).  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”


Regarding claim 9, Hun discloses the method of claim 8.

Hun does not explicitly disclose
wherein the triggering the material temporary storage instruction when there is an available material temporary storage unit in the temporary storage shelf comprises:
querying the number of materials identified by the material identification which  required by the unprocessed order upon there is an available material temporary storage unit in the temporary storage shelf, and
triggering a material temporary storage instruction corresponding to the number; wherein the material temporary storage instruction is used to instruct to temporarily store the materials corresponding to the number to a designated material temporary storage unit in the temporary storage shelf.
Hansel discloses moving goods to the picking area to satisfy an identified amount needed to fill orders.  (Hansel, claim 18, “The method according to claim 15, further comprising steps of: checking and identifying incoming goods via article codes on the incoming goods; determining via the computer and data memory unit a filling amount; after the checking and identifying of goods, allocating and making available the storage and transport containers according to the filling amount”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Hun with the material number of Hansel with the motivation of satisfying demand.  (Id.).  

Regarding claim 10, Hun discloses the method of claim 8.

wherein the method further comprises: querying a respective corresponding material identification of each material box temporarily stored in a temporary storage shelf of each operating area; 
determining a temporary storage shelf where a material box corresponding to a material identification comprised in a newly added order is located; and 
“2. (Process orders) 
2.1. Start processing first order 
2.2. Define the demanded items 
3. (Check) 
3.1 Check whether demanded item exists in forward slots or not 
3.2. If it does not exist, return to Step 2 and process the next order 
4. (Pick and Update)
 4.1. Pick the demanded item from the forward slots. 
 4.2. Update the remaining item volume in the forward area”
(Hun,p.28)

Hun does not explicitly disclose
assigning the newly added order to an operating terminal of the operating area where the determined temporary storage shelf is located.
“From the storage, control and monitoring device 25 a signal is sent to the workstation 18 or to the order picker located there by displaying the quantity on a display means 40 to be taken from the storage and transport container 8 or a specific holding compartment 19, whereby the storage and transport container 8 or the holding compartment 19 is illuminated or lit by means of the light pointer device 32.”  (Hansel, col.7,lns.25-44) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Hun with the terminal of Hansel with the motivation of assisting a picker.  (Id.).  

Regarding Claim 19, 
See prior art rejection of analogous claim 9


Allowable Subject Matter
Claims 7,11,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 101 is overcome.

Conclusion


Prior art not relied on but made of record include
Barry, “How to Improve Your Ecommerce Warehouse Slotting”, 4/2018, https://multichannelmerchant.com/operations/improve-ecommerce-warehouse-slotting/

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/               Primary Examiner, Art Unit 3687